            Case 1:20-cv-06179-PAE Document 43 Filed 07/14/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


SANDRA KLAUS,                                                  CASE NO.: 20-CV-6179 (PAE)

                   Plaintiff,
                                                               STIPULATION OF
              v.
                                                               DISMISSAL
M&T BANK CORPORATION and EXPERIAN
INFORMATION SOLUTIONS, INC.,
Defendant.




         Plaintiff SANDRA KLUAS hereby voluntarily dismisses this action against Defendant
M&T BANK CORPORATION pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,
with prejudice, and without costs, disbursements, or attorneys’ fees to either party as against the
other.
         An executed faxed or electronic copy of this Stipulation shall be deemed as a signed
original.
Dated: July 14, 2021




 ________________________                        ________________________

 Abel L. Pierre, Esq.                            Carmine J. Castellano
 Law Office of Abel L. Pierre, PC                Hodgson Russ LLP
 140 Broadway, 46th Floor                        605 Third Avenue, Suite 2300
 New York, NY 10005                              New York, NY 10158
 Tel: (212) 766-3323                             (212) 751-4300
 Fax: (212) 766-3322                             ccastell@hodgsonruss.com
 abel@apierrelaw.com                             Attorneys for Defendant M&T Bank
 Counsel for Plaintiff
